DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-8, 10-16, 18, and 23-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Oct. 2021 has been entered.
 
Status of Claims
	Claims 1 and 23 are been amended.  Claims 9, 19-22, and 27 are cancelled.

Response to Amendment
	The amendments filed on 29 Oct. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-8, 10-16, and 18 under 35 USC 103 as being unpatentable over Jacobson et al. (Bioconjugate Chem.; published 18 Jun. 2015), in view of Zhang et al. (Nature Chem.; published 21 Dec. 2015) and Briard et al. (J. Label. Cmpd Radiopharm.; published 2004) is withdrawn.



New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10-16, 18 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (J. Label Compd Radiopharm.; published 2009; see attached 892), in view of Zhang et al. (Nature Chem.; published 2016) and Wadsworth et al. (US 2007/0092441 A1; published 26 Apr. 2007; see attached 892).

	Blom et al. teach [18F]/[19F] exchange in fluorine containing compounds for potential use in 18F-labelling strategies (see title).  Blom et al. teach exploring the F-exchange for two reasons: (1) there are already a number of drugs containing one or more fluorine atoms and (2) in some drug-development studies, specific activity is not mandatory, i.e., to perform pharmacokinetic studies.  The effect of solvent exchange on was investigated (see pg. 505).  Blom et al. teach the incorporation yields for reaction of compounds 8-16 with n.c.a.  The incorporation yield of compound 8 and 16 were 57±2 and 42±8.  Reaction conditions were 22oC, 150 µL DMSO, 15 min (see table 3).    
	Blom et al. do not teach a method comprising reacting the target tracer compound and the PFA compound in a first aqueous solvent that is predominantly water, at a first ambient temperature that is mild for the biological moiety, thereby forming a PFA modified target tracer compound, wherein the PFA modified target tracer compound is non-radioactive.  Blom et al. do not teach a method comprising reacting the 18F salt with the PFA modified target tracer 
	Zhang et al. teach as discussed in the Office action filed on 23 Jul. 2021.  Zhang et al. teach that the four amino acid sequence (Phe-Cys-Pro-Phe), which we call the ‘π-clamp’, tunes the reactivity of its cysteine thiol for site selective conjugation with perfluoroaromatic reagents (see abstract).  Zhang et al. teach antibodies (see abstract).  Zhang et al. teach π-clamp mediated cysteine conjugation as a new strategy for site selective chemistry (see Fig. 1).  Zhang et al. teach that the Phe-Phe π-clamp peptide (1E) gave quantitative conversion in 30 min (see pg. 121).  Zhang et al. teach FITC probe (4) and PEG probe (6) (water soluble functional group to increase the water solubility of the PFA; thiol PEG) (see Fig. 3).  Zhang et al. teach π-clamp mediated site specific conjugation on proteins with multiple cysteines.  Reaction conditions include 0.2 M phosphate, 20 mM TFEP, pH 8.0, 37oC, 6 h (see Fig. 4). 
	Wadsworth et al. teach fluorination reaction (see title).  Wadsworth et al. teach that nucleophilic fluorination of iodonium salts can be successfully carried out in water.  An additional benefit in the context of radiofluorinations is that time is saved if the fluoride drying step is left out, resulting in improved radiochemical yield (see [0007]).  Fluorinated product has been obtained when the reaction solvent is 100% water (see [0009]).  Examples of water miscible solvents include acetonitrile, DMSO, and DMF (see [0010]).  The presence of water actually improves the product yield (see [0012]).  The inventor found that with water present in the reaction solvent, potassium can also act as a successful counter ion.  Other suitable metal ions such as cesium and sodium are also suitable counter ions in the process of the invention (see [0013]).  Wadsworth et al. teach a kit for the production of an aromatic fluorine labeled compound, the kit comprising (i) a vial containing an aqueous solvent for dissolving fluoride ion, and (ii) a reaction vessel containing an iodonium salt.  The kit may also comprise a source of fluoride ions which may be dissolved in aqueous solvent in the vial or may be provided in a separate container (see [0031]-[0041]).    
18F]/[19F]exchange.  It would have been obvious to a person of ordinary skill in the art before the effective filing to further modify the method of Blom et al. by further 18F-labeling the perfluoroaryl precursor peptide under predominantly aqueous condition using for example K18F and at an ambient temperature as taught by Blom et al. and Wadsworth et al. because it would advantageously enable improved radiochemical yields by not drying and pharmacokinetic evaluation of the 18F-labeled peptide by PET where the labeled peptide retains its biological activity.  The organic co-solvent percent volume in the first aqueous solvent is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at about 1%-19% vol of co-solvent through routine experimentation because Zhang et al. teach that the reactions between perfluoroaryl groups and cysteine are fast in organic solvent.  The organic co-solvent percent volume in the second aqueous solvent is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a 1-10% volume through routine experimentation because Wadsworth teach that fluorinated product has been observed in 100% water but the best yields have been obtained when the reaction solvent is a mixture of water and water miscible solvent.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Blom et al. by further incorporating a perfluoroaryl such as HFB, and a modified tracer compound in a kit with a 18F salt such as K18F, as taught by Zhang et al. and Wadsworth et al. because it would advantageously enable a packaged composition for facile 18F-labeling and 18F-labeled radiotracer prior to use in PET such that the biological activity of the biological moiety is preserved, said instructions comprising an instruction for reacting the 18F salt with the PFA modified target tracer compound in an aqueous solvent that is predominantly water, at an ambient temperature that is mild for the biological moiety amounts to non-functional printed matter.  See MPEP 2112.01.II.  Non-functional printed matter does not distinguish claimed product from otherwise identical prior art product.

Applicants Arguments
	Applicants assert that the conclusion of obviousness appears to be based on improper hindsight reasoning from applicant’s disclosure. The method of Jacobsen requires the use of organic solvents because 18F-HFB is not soluble in aqueous solutions, therefore performing the reaction in aqueous solvents that are predominantly water would not work.  Neumaier teaches away from the presently claimed invention.  Neumaier states that the presence of water prevent or impedes a nucleophilic aromatic substitution reaction with 18F- and results in poor yield of the compound of formula (III). 

Applicant's arguments filed 25 Oct. 2021 have been fully considered but they are not persuasive. Applicants’ arguments regarding Jacobsen, Briard, and Neumaier are moot because Jacobsen, Briard and Neumaier are no longer being used in any of the above rejections.  Blom teaches [18F]/[19F] exchange in fluoride containing compounds.  Blom tested [18F]/[19F] exchange in a variety of solvents but did not test an aqueous solvent that is predominantly water.  Blom teaches that [18F]/[19F] exchange occurs at room temperature (22oC) in 15 min.  Wadsworth teaches that fluorinated product was been obtained when the reaction solvent is 100% water.  Wadsworth teaches that an aqueous solvent that is predominantly water for radiofluorination is advantageous because time is saved if the fluoride drying step is left out.  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN R. DONOHUE/
Examiner, Art Unit 1618